DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A1 in the reply filed on 10/11/2020 is acknowledged.  The traversal is on the ground(s) that the Examiner does not establish a prima facie case showing there would be a serious burden to search and examine the entire application.  This is found persuasive; therefore, the 09/11/2020 Restriction/Election Requirement is hereby withdrawn.
All claims will be examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 11, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stagliano et al (US 2008/0012756).




    PNG
    media_image1.png
    520
    627
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    502
    657
    media_image2.png
    Greyscale


a phased array antenna panel comprising a plurality of dual-polarization antenna elements (i.e. transmitters 32A), wherein said plurality of dual-polarization antenna elements are arranged in one or more groups (i.e. reads on one group) (Abstract; [0006]; [0024]); and
one or more dual-polarization beam former circuits (i.e. reads on one circuit) mounted on the phased array antenna panel, each dual-polarization beam former circuit coupled to a respective group of said dual-polarization antenna elements, each dual-polarization beam former circuit comprising a plurality of transceiver channels comprising a horizontal channel and a vertical channel, wherein each dual-polarization beam former circuit provides polarization rotation through bias current control in each of the vertical and horizontal channels (Abstract; [0018]; [0024]; [0027]-[0030]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 3, Stagliano et al disclose in Fig 3 said vertical channel and said horizontal channel each have an independent bias current control (i.e. attenuators 54A, 54B) ([0028]-[0030]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 8, Stagliano et al disclose each of said one or more dual-polarization beam former circuits is configured to generate multiple beams (i.e. vertical and horizontal beam) ([0018]; [0024]; [0026]).


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 2, 4-7, 9-10, 12, 14-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,571,507 discloses a signal processing device includes a device package, processing circuitry and biasing circuitry.  The processing circuitry is packaged in the device package and is operative to receive one or more Radio Frequency (RF) input signals from one or more antenna elements via one or more pre-amplifiers that are separate from the device, and to process the RF input signals so as to produce an RF output signal.  The biasing circuitry is packaged in the 
US 9,219,446 discloses a signal processing device includes a device package, processing circuitry and biasing circuitry.  The processing circuitry is packaged in the device package and is operative to receive one or more Radio Frequency (RF) input signals from one or more antenna elements via one or more pre-amplifiers that are separate from the device, and to process the RF input signals so as to produce an RF output signal.  The biasing circuitry is packaged in the device package and is operative to produce one or more biasing signals for biasing the pre-amplifiers.
US 9,231,687 discloses a communication system including a first communication apparatus and a second communication apparatus that communicate with each other through a dual polarization antenna, the system including: a first communication apparatus which calculates a co-polar ratio defined by a ratio of a first channel gain for a first polarization and a second channel gain for a second polarization; and a second communication apparatus which calculates a first rotation angle for the first polarization and a second rotation angle for the second polarization, respectively, by using the co-polar ratio transferred from the first communication apparatus, and transmits to the first communication apparatus a first rotational polarization generated by rotating the first polarization at the first rotation angle and a second rotational polarization generated by rotating the second polarization at the second rotation angle.
US 10,468,781 discloses systems and methods of controlling signal polarization.  An antenna array may include antenna elements each communicatively connected to a variable gain amplifier (VGA) with discrete amplitude control, and a phase shifter with discrete phase control, to provide discrete polarization states.  A polarization controller may identify a target 
US 10,637,160 discloses an apparatus includes a phased array antenna panel and one or more beam former circuits.  The phased array antenna panel generally comprises a plurality of antenna elements.  The plurality of antenna elements are generally arranged in one or more groups.  The one or more beam former circuits may be mounted on the phased array antenna panel.  Each beam former circuit is generally coupled to a respective group of the antenna elements.  Each beam former circuit generally comprises a plurality of transceiver channels comprising a transmit channel and a receive channel.  The phased array antenna panel is generally configured to distribute a control signal to each of the beam former circuits.  Each of the transceiver channels is generally configured to switch between a transmit mode and a receive mode in response to the control signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646